794



         OFFICE     OF    THE   ATTORNEY    GENERAL   OF   TEXAS
                                   AUSTIN




Honorable Oeorge W. Cox
stste Eeslth Offloer
Texar State Board of Health
Austin 2, Texar


Deer sirs




                                                     requesting the opln-
ion of    this    dopar                          bjeot reads aa follovar

                                                   18 opemtlng
                                                    are hospital
                                                   treatment of
                                             ge of a venereal
                                            looated rt El Paso,
                                           and Corpus Chrletl
                                          ed on the aoooqmy-
                                      ote, there 18 no aenter.
                                      sotlon of Texar.

                             8 Rapid Treatment Center located
                             IIOV Mexloo, and it 18 the olose8t
                            e part of Texan in quertlon.    I
                          0 get your opinion on the follovlng


           “Provided It la a roeable vlth the State
     Health Offloor of Rwf i extioo, are there any legal
     restrlotlonrvhloh vould prevent the Texas State
     Health Department rending patients   ln the in-
     feotlour  #tags of a venereal dl8eese to the Rapid
Honorable George U. Cox, Page~2


     Treatment Center In Albuqueque for treatment
     and -are?  Suoh patients are admltted to these
     oentera br voluntary adalaalon or by quarantine
     oommlttamnt signed by the health ofiloer.   Can
     a patient mder quarantine ln Texas be trana-
     ported into lfev Mexioo so far as our Texas lava
     we oonoerned?”

           You have been advised by thla department la Opinion
lo. 0-4736 t&t    the State Health Offlo~r   la authorized   to
plaoe a person la tha lnfeotloua    stage of a venereal disease
under qwrantlne    and to rewove awh peraon from on6 oounty
to snother for treatment; and later,     in Opinion Ilo. O-5610,
that the State Health Offloer    vaa authorized to oo-operate
with the Federal Oovernment In the dellvely     ot personr
under quarantine to certain Federal oontrolled      treatment
oentera.   Tour present question,   hovever, relates    to the au-
 thorit  of the State Health Offloor to remove auoh Infected
person from this hate     to mother state Zor treetment     or to
deliver  luoh person held under quarantiru to the authorities
of another atate.

            Fro8 aa exaralaation of the authorities    under vhloh
the lrederal Oovemment malnhlna       the treatment oentera re-
ferred to in Tour letter,     ve hve fall&     to find any law that
vould p-rent    a person under quaxmtlno in Tuxna la the in-
feotloua  rtage of venereal dlreaae from voluntarily      aubmlttlug
to treatment ln Albuquerque,     Nev tixioo and the deliver7   of
such pmaon to the author~tlea      of the State of FleerMexico by
the State Health Oftloer or his agent rould not oonfllot       vlth
6~ Texas oonatltutlonal     provlaio~   or statute.
             Hovever, the forcible    removal fro8 this State of
persona held under quarantine,      presents an entirely    different
alt.wtlon.      Our search has failed   to reran1 a statute or 8
oonatltutlonal     pro~lalon vhloh rould authorize the deporta-
tion OS a person ln the iaiaotloua       stage of yenereal disease
from vlthln     the boundaries of Texas to a sister    state for
treatment.      Peraona under this elaaaltloatlon   vould not oomo
under the extredltlon     lav aa they 11ra not fugltlver    from
juatloe    oherged vlth a orlme In the other state. In an al-
moat unbroken line of deolalana,       both la Fedora1 and State
jurladlotlon, the rule haa been expressed that the surrender
of a person ln one state for dellvary to another la prohibited.
Innea vs. robin, 173 S.W. 291, aiflrmed by Il. 9. Supreme Court,
240 U.S. 127.
.   ,


                                                                796



    Honorable   (korgo   W, Cox, Pager 3



               Therefore,  in tha abaenoe of express authority to
    so do, it la the opinion OS’this depsrtment that the deport-
    ing of a venereal patient,   held under quamtine,   from Texas
    to llev *x100  for treatment, vould be an illegal  undertaking.


                                              Your8 very   t*

                                           ATPOW   QHHHHAL OF TIUAS